Citation Nr: 0510203	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This claim was remanded in November 1999 
for further development.  That development having been 
completed, this claim now returns before the Board.

The veteran received a hearing at the RO in May 1996.  


FINDINGS OF FACT

1.  In a decision dated in September 1993, the RO denied 
entitlement to service connection for a prostate disability.  
The veteran did not timely appeal this decision.

2.  Evidence received since that September 1993 RO decision 
is so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for a prostate disability.

3.  The current prostate disability is not of service origin.


CONCLUSION OF LAW

1.  The September 1993 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
prostate disability, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The additional evidence received since the September 1993 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a prostate disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The veteran's prostate disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003). 

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision, a statement of the case, and 
supplemental statements of the case (SSOCs).  He received 
VCAA notice letters December 2002 and August 2003. 

These documents collectively provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim and identified the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The VCAA letters also 
informed the veteran of what evidence was needed to establish 
his claim and what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  VA 
examinations have been conducted

The Board notes that the veteran was not informed of the VCAA 
until after the appealed rating decision in violation of the 
VCAA and VA has not specifically informed the veteran to 
provide any evidence in the claimant's possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


 Factual Background

The evidence of record at the time of the September 1993 RO 
decision is briefly summarized.  The service medical records 
are negative for any complaints of, or treatment for, any 
prostatic disorder.  The veteran was seen at the dispensary 
in July 1961 for a funny feeling in his right knee.  In 
December 1962 that his legs aches.  The examination was 
negative.  He was seen in May 1963 for a painful right knee.  
The May 1963 separation examination contains a history of 
swollen and painful joints and cramps in his legs.  He had no 
complaints regarding frequent and painful urination.  The 
examination clinically evaluated the genitor-urinary system 
as normal.  A urinalysis was negative.   

The veteran's original application for compensation benefits 
was received in January 1993.  At that time he reported that 
nine months after service a doctor told him is urine was 
cloudy.  When he was separated from service he had to take a 
second urinalysis.

Other evidence in the record at the time of this decision 
includes private hospitalization records which showed the 
veteran was admitted to a private hospital in November 1992 
with acute renal failure.  The veteran at that time reported 
that he had not seen a physician for many years.  He 
indicated that over the last year he had not felt well and 
had noted a gradual increasing difficulty in emptying his 
bladder. He had a history of hematuria that was noted when he 
exited the military as well as on another employment 
examination. 

A surgery report from December 1992 shows chronic renal 
failure secondary to obstructive uropathy and chronic 
glomerulonephritis, prostatic enlargement.  A report from 
December 1992 showed end stage renal disease and bladder 
outlet obstruction with associated urinary retention.  The 
veteran at that time had a transurethral resection of the 
prostate.

On September 1993 the RO denied service connection for a 
prostate disorder.  At that time it was determined that the 
evidence did not show that the prostate disorder originated 
in service.  The veteran was notified of that decision in 
September 1993 and of his appellate rights.  He did not 
appeal the September 1993 determination which is now final.  
In this regard, the Board notes that, while the veteran did 
submit a notice of disagreement for this decision and a 
statement of the case was issued, he did not submit a 
substantive appeal, to validate his notice of disagreement, 
and therefore he did not submit a complete appeal.  38 
U.S.C.A. § 7105.  However, the veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In November 1995, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
prostate disorder.  The veteran contends that his current 
prostate condition is related to his service.  The newly 
submitted evidence consists of the reports of private 
treatment.

A letter dated October 1995 from the veteran's former 
physician was submitted.  It indicates that the physician was 
writing to confirm that he had seen the veteran 20 to 30 
years ago on several occasions for prostatitis.  He noted 
that the veteran had subsequently become disabled and had 
many other problems.  The physician noted that the exact date 
he saw the veteran was unknown, but he indicated that it had 
to have occurred before 1964.  The physician reported that he 
was vague on the specific data because after 10 years most of 
the medical records had been abandoned and destroyed.  The 
physician again stated that he did recall treating the 
veteran for prostatitis on several occasions.

Also newly submitted is a private examination conducted prior 
to the veteran's  employment with the post office, dated 
April 1964.  The report of this examination indicates that 
the examination of the veteran at that time was completely 
normal.  The urinalysis taken at that time showed no 
abnormalities.

A hearing was held at the RO on May 1996.  At that time the 
veteran testified that in service he had orthopedic 
complaints, including back pain.  He had pain and cramps in 
his legs and joints which were noted on his service discharge 
examination.  He further had frequent burning urinations in 
service.  He stated that he was treated shortly after service 
for his prostate disorder.

A private medical statement dated January 1993 indicates that 
the veteran developed end stage renal disease secondary to 
obstructive uropathy and intrinsic renal disease.  It was 
noted that he underwent cystourethoscopy and transurethral 
resection of the prostate approximately three weeks prior.  
At that time he reported that he was voiding without 
difficulty and noticed blood about three days prior in his 
urine, that had spontaneously cleared.  The veteran at that 
time was noted to be on dialysis three times a week.  He was 
found be tolerating this well and was definitely a candidate 
for renal transplant.  The physician at that time encouraged 
the veteran to pursue the possibility of a transplant.

A further statement from the same physician, dated November 
1998, and submitted with supporting medical evidence, is of 
record.  The examiner at that time indicated that the veteran 
had first been seen by him in November 1992, at which time 
the veteran was admitted to the hospital for acute renal 
failure.  His prostate specific antigen at that time was 
7.5ng/ml.  A subsequent biopsy was performed which revealed 
glandular hyperplasia, mild chronic inflammation, and 
occasional sclerosed glands.  This was consistent with the 
veteran's complaints of difficulty urinating, post-void 
dribble, urinary frequency, nocturia, and prostate pain.  

The veteran then underwent a transurethral resection of the 
prostate.  The examiner noted that the veteran remained in 
the hospital, where he was treated for uremic pericarditis, 
uremic gastritis, and chronic glomerulonephritis.  The 
veteran was discharged in late December 1992.  The physician 
noted that he had seen the veteran in January 1993 for a 
follow-up visit, but had not seen the veteran since that 
time.  The physician noted that he had learned that the 
veteran did have a renal transplant in 1994.  The veteran had 
related to the doctor's office that he had been doing well 
since this transplant, but still had some occasional problems 
with his prostate condition, including some hesitancy, 
frequency, and nocturia.  The examiner indicated that his 
medical diagnoses at that time for the veteran were  chronic 
prostatitis, benign prostatic hyperplasia, hematuria, chronic 
renal failure due to chronic glomerulonephritis, and elevated 
PSA.


Analysis

After reviewing the record, the Board finds that the October 
1995 statement from the veteran's former physician is new and 
material evidence, in that the examiner relates a history of 
the veteran having prostatitis very close in time to his 
discharge from service.  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108. 

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  On this regard, the veteran was 
furnished the law and regulations pertaining to service 
connection in the July 2003 supplemental statement of the 
case.  Additionally, the August 2003 VCAA letter informed him 
of the evidence necessary to establish service connection.  
Also, the RO has previously determined that the new evidence 
was not material.  As such, no useful purpose would be served 
from further procedural development in this matter.  The 
Board will proceed on entering a decision on the merits of 
the veteran's claim.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

In this regard, although the veteran was seen for orthopedic 
complaints during service and gave a history of cramps in his 
legs, such complaints, in and of themselves are not 
diagnostic of a prostate disorder.  At the time of the 
separation examination he had no complaints regarding 
frequent and painful urination.  Additionally the separation 
examination, which included a urinalysis, showed no 
abnormality.  The service medical records show no evidence of 
a prostate disability.  A former treating physician in 
October 1994 indicated that he treated the veteran sometime 
before 1964 for prostatitis.  However, as the physician 
indicated these records were unavailable.  Regardless, any 
treatment would have occurred following the veteran's 
discharge from active duty.  Additionally, the next clinical 
evidence of a prostate disorder was in 1992, more than 29 
years after the veteran's separation from service.  

Records regarding the veteran's hospitalization in November 
and December 1992 indicate that the veteran, at that time, 
reported that he had not felt well for the past year, and had 
gradual increasing difficulty in emptying his bladder over 
the past 3-4 weeks prior to admission.  Although the veteran 
at that time also reported that he had a history of hematuria 
that was noted when he exited the military as well as on 
another employment physical, this again is not supported by 
the evidence of record, as noted above.  

Further, the veteran's postal examination, shortly after his 
discharge from service, is also completely negative for any 
prostate problems, and his urinalysis at that time was noted 
to be normal.  There is no medical evidence of record, which 
relates the current prostate disorder to service.  As such, 
considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a prostate disorder is 
reopened.

Service connection for a prostate disorder is denied.


 
	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


